Case 9:21-cv-81451-RAR Document 1 Entered on FLSD Docket 08/19/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

 ELLEN PEEBLES.,

               Plaintiff,

 v.                                                       Case No.: _______________

 JEFFERSON CAPITAL, LLC,

               Defendant.
                                                      /

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, Jefferson Capital

 Systems, LLC (JCAP), incorrectly identified as Jefferson Capital, LLC in the Complaint,

 through undersigned counsel, hereby removes the above-captioned civil action from the

 County Court of Fifteenth Judicial Circuit, in and for Palm Beach County, Florida, to the

 United States District Court for the Southern District of Florida, West Palm Beach

 Division. The removal of this civil case is proper because:

        1.     JCAP is a named defendant in this civil action filed by plaintiff, Ellen Peebles

 (“plaintiff”), in the County Court of the Fifteenth Judicial Circuit, in and for Palm Beach

 County, Florida, titled Ellen Peebles v. Jefferson Capital Systems, LLC, Case No. 50-2021-

 CC-006801-XXXX-MB (hereinafter the “State Court Action”).

        2.     JCAP removes this case on the basis of the Fair Debt Collection Practices

 Act (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s complaint claims relief based on

 alleged practices in violation of federal law.



                                                  1
Case 9:21-cv-81451-RAR Document 1 Entered on FLSD Docket 08/19/2021 Page 2 of 3




       3.     Pursuant to 28 U.S.C. § 1446(b), JCAP has timely filed this Notice of

 Removal. JCAP was served with plaintiff’s complaint on July 20, 2021. This Notice of

 Removal is filed within 30 days of receipt of the complaint.

       4.     Attached hereto as Exhibit A and incorporated by reference as part of the

 Notice of Removal are true and correct copies of the process and pleadings in the State

 Court Action. No further proceedings have taken place in the State Court Action.

       5.     A copy of this Notice of Removal is being served upon plaintiff and filed

 concurrently with the County Court of Fifteenth Judicial Circuit, in and for Palm Beach

 County, Florida.

       WHEREFORE, defendant, Jefferson Capital Systems, LLC, hereby removes to this

 Court the State Court Action.



 Dated: August 19, 2021                   Respectfully Submitted,

                                          /s/Ashley Wydro
                                          Ashley Wydro, Esq.
                                          Florida Bar No. 0106605
                                          Dayle M. Van Hoose, Esq.
                                          Florida Bar No. 0016277
                                          SESSIONS, ISRAEL & SHARTLE, L.L.C.
                                          3350 Buschwood Park Drive, Suite 195
                                          Tampa, Florida 33618
                                          Telephone: (813) 440-5327
                                          Facsimile: (877) 334-0661
                                          awydro@sessions.legal
                                          dvanhoose@sessions.legal
                                          Counsel for Defendant,
                                          Jefferson Capital Systems, LLC




                                             2
Case 9:21-cv-81451-RAR Document 1 Entered on FLSD Docket 08/19/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 19, 2021, a copy of the foregoing was filed

 electronically via CM/ECF system. Notice of this filing will be sent to the parties of record

 by operation of the Court’s electronic filing system, including plaintiff’s counsel as

 described below.

                                   Jibrael S. Hindi, Esq.
                                   Thomas J. Patti, Esq.
                            The Law Offices of Jibrael S. Hindi
                               110 SE 6th Street, Suite 1744
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com



                                           /s/ Ashley Wydro
                                           Attorney




                                              3
